          Case 5:18-cv-00680-JKP-RBF Document 56 Filed 10/08/18 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                        SAN ANTONIO DIVISION

RUSSELL ZINTER; ET AL.                                   §
                                                         §
         Plaintiffs,                                     §
                                                         §
v.                                                       §   CIVIL NO. SA-18-CA-680-FB
                                                         §
CHIEF JOSEPH SALVAGGIO; ET AL.                           §
                                                         §
         Defendants.                                     §


                       DEFENDANT, CITY OF LEON VALLEY'S NOTICE OF
                         TRADITIONAL FILING OF VIDEO RECORDING


TO THE HONORABLE U.S. DISTRICT COURT:

         COMES NOW Defendant, CITY OF LEON VALLEY, ("City") and files this its notice

of traditional filing of video tendered by the City as Defendant's video exhibit at the October 4,

2018, Preliminary Injunction hearing. The video depicting the June 14, 2018 incident as shown

to the Court by Defendant's counsel was not readily available in an acceptable format to

introduce as evidence at the time of the hearing. With the Court's permission and no objection

from Plaintiffs' counsel, the City at this time tenders a copy of the video identified as

I I 84@20 I 80614135 I 070, and introduced into evidence from recording time sequence from

00:00 to OJ :51. Said recording is on the flash drive which accompanies this motion. Exhibit A.




City's Notice of Traditional riling of Video Recording                               Page I
           Case 5:18-cv-00680-JKP-RBF Document 56 Filed 10/08/18 Page 2 of 2




                                                                  Respectfully submitted,

                                                                  DENTON NA VARRO ROCHA BERNAL                     & ZECH
                                                                  A Professional Corporation
                                                                  2517 North Main Avenue
                                                                  San Antonio, Texas 78212
                                                                  Telephone:     (210) 227-3243
                                                                  Facsimile:     (210) 225-4481
                                                                  patrick.bemal~vrampage-sa.com
                                                                  adolfo.ruiz@rampage-sa.com



                                                       By:        PATR~
                                                                  State Bar No. 02208750
                                                                  ADOLFO RUIZ
                                                                  State Bar No. 17385600
                                                                  COUNSEL FOR DEFENDANT CITY


                                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been served
upon the below named individual(s) via e-filing, and according to the Federal Rules of Civil
Procedure on the ?day of October, 2018.

Brandon J. Grable                                                                        E-NOTIFICATION
GRABLE LAW FIRM PLLC
1603 Babcock Road, Suite 118
San Antonio, Texas 78229

Solomon M. Radner                                                                         E-NOTIFICATION
EXCOLO LAW, PLLC
26700 Lahser Rd, Suite 401
Southfield, MI 4803 3

Charles S. Frigerio                                                                       E-NOTIFICATION
Law Offices of Charles S. Frigerio PC
111 Soledad, Ste. 840
San Antonio, Texas 78205



                                                                   ADOLFO RUIZ

ClicntFilcs\Zintcr ct al v Leon Valley (45259)\Pleadings\Dralls\City's Notice of Traditional Filing of Video.doc


City's Notice of Traditional Filing of Video Recording                                                                Page 2
